C. D. Arecibo. Filiación, etc.
Por cuanto, con fecha 18 de abril de 1942 se radicó en este caso 1 escrito de apelación, concediéndose un término de 20 dias para jresentar la transcripción de evidencia;
Por Cuanto, expirado dicho término la corte inferior concedió , los demandantes apelantes una prórroga de cuarenta días con el aismo fin;
*964Bob CUANTO, desde entonces, y no obstante el tiempo transcurrido, los apelantes no Kan radicado dicha transcripción en la corte inferior ni solicitado prórroga para ello;
Por Cuanto, los apelados solicitaron la desestimación del recurso, entre otros motivos por falta de diligencia en su prosecución;
Por cuanto, señalada la vista de la moción de los demandados apelados, los demandantes apelantes no comparecieron a sostener su recurso;
Por taNto, vistos los autos de este caso y el artículo 59 del Regla-mento de este Tribunal, se declara con lugar la moción de los ape-lados y se desestima el recurso,por falta de diligencia.